[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                       FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                  October 25, 2006
                                No. 06-13620                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                     D. C. Docket No. 06-00640-CV-GET-1

MORETON ROLLESTON, JR.,
MORETON ROLLESTON, JR. LIVING TRUST,


                                                              Plaintiffs-Appellants,

                                     versus

TYLER PERRY,

                                                              Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                               (October 25, 2006)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Moreton Rolleston, Jr., an attorney proceeding pro se, and a living trust in
Rolleston’s name (“Rolleston”) appeal the district court’s dismissal of their private

civil action against Tyler Perry. Rolleston claimed that he was unlawfully evicted

from his land because it was sold by Rolleston’s judgment creditor to Perry when

the creditor lacked good title. The district court granted Perry’s motion to dismiss

for lack of subject matter jurisdiction finding diversity jurisdiction lacking under

28 U.S.C. § 1332 . The district court dismissed as moot Rollestons’ motions to

recuse and for injunctive relief. Rolleston now appeals and argue the merits of his

claim.

         We review the district court’s determination of subject matter jurisdiction de

novo. Williams v. Best Buy Co., 269 F.3d 1316, 1318 (11th Cir. 2001). Litigants

who fail to raise issues on appeal have abandoned those issues. Allstate Ins. Co. v.

Swann, 27 F.3d 1539, 1542 (11th Cir. 1994). However, briefs should be liberally

read to ascertain the issues raised. Id.

         Diversity jurisdiction exists where the suit is between citizens of different

states and the amount in controversy exceeds the statutorily prescribed amount. 28

U.S.C. § 1332(a). Here, no evidence was brought forth to dispute that both parties

are citizens of Georgia. Moreover, Rolleston has not argued on appeal that subject

matter jurisdiction exists, but instead argues the merits of his claim. Therefore, we

affirm the district court’s order.

         AFFIRMED .


                                             2